Case: 13-40859      Document: 00512597997         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40859
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FIDEL ALFARO-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-663-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Fidel Alfaro-Jimenez raises
an argument that he concedes is foreclosed by United States v. Morales-Mota,
704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In Morales-
Mota, 704 F.3d at 412, this court, relying upon its holding in United States v.
Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012) (unpublished), cert. denied, 133
S. Ct. 1847 (2013), rejected the argument that the Texas offense of “burglary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40859    Document: 00512597997     Page: 2   Date Filed: 04/16/2014


                                 No. 13-40859

of a habitation” is outside the generic, contemporary definition of “burglary of
a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner”
of a habitation as a person with a “greater right to possession.” Accordingly,
Alfaro-Jimenez’s unopposed motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.




                                       2